The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0001], second line therein, note that updated status information (i.e. patent number, issue date, etc.) should be provided for the parent application for clarity and completeness of description. Page 8, in the heading therein, it is noted that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 137, in paragraph [000403], 8th line therein, note that the recitation of reference labels “4602A” & “4602B” are respectively vague in meaning, especially since those reference labels do not actually appear in FIG. 46A and thus appropriate clarification is needed.  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 5A, note that the vertical axis of the graph should be labeled with the corresponding parameter commensurate with the description in paragraph [000136]; In FIG. 46A, note that “4601A1-C1” and “4604A2-C2” should be rewritten as --4604(A1, B1, C1)-- and --4604(A2, B2, C2)--, respectively for an appropriate characterization and note that reference labels --4604A, 4604B, 4604C-- should be provided such as to be commensurate with the specification description of FIG. 46A.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first/second movable scattering component (i.e. claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the second wave being a non-fundamental mode as recited in claim 8, and of the scattering device modifying the phase as recited in claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16; 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 15, 16, line 1 in each claim and in claim 18, line 2, note that it is unclear whether the respective recitations of “an azimuthal variation” (i.e. claims 15, 18) and “a radial dimension” (i.e. claim 16) would accurately characterize these aspects of the invention, respectively at these instances and thus appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vannucci et al (‘105, cited by applicants’). 
Vannucci et al (i.e. FIG. 47F) discloses a method, comprising: a transmission medium (i.e. 4702) which is capable of propagating thereon a first fundamental mode (e.g. TM00) wave (i.e. 4722), of a specified field intensity near an outer surface of the transmission medium (4702), which generated by a launcher (e.g. a part of a waveguide system); a scattering device (i.e. a spiral plate 4723) disposed along the transmission medium, wherein the scattering medium (4723) is capable of generating a second mode (e.g. helical) wave of a second specified field intensity which is lower than the first specified field intensity (e.g. see paragraph [0561], 11th to 13th lines therein) near the outer surface of the transmission medium. Although not specified, it would have been known to one of ordinary skill in the art that waves propagating along the transmission medium (4702) necessarily do not require any “return path”. Regarding claim 13, as described in paragraph [0561], second to 4th lines therein, the first mode wave experiences a phase shift in the scattering device (4723) that converts the first wave into a second (i.e. helical) wave. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over either Vannucci et al (‘105) in view of Goubau (‘277), both cited by applicants’. 
Vannucci et al, as described in the preceding rejection, the claimed invention including a phase shift that is dependent on an azimuthal (i.e. angular) variation for providing a lower second field intensity for the second wave, as described in paragraph [0561], 5th & 7th lines therein. However, Vannucci et al does not disclose that a horn structure is associated with the transmission medium.
Goubau (‘277) in Fig. 6 exemplarily discloses that a horn section (i.e. 23) associated with a transmission medium (i.e. surface wave conductor 3) would have been a typical feature of a type of launcher structure for coupling surface waves onto the surface wave conductor (3).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have added a horn launcher for surface waves, such as exemplarily taught by Goubau to the transmission medium in Vannucci et al. Such a modification would have been considered obvious for providing the advantageous benefit of coupling surface waves to a surface wave conductor or transmission medium afforded by the use of a horn launcher, such as exemplarily taught by Goubau, thereby suggesting the obviousness of such a modification.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 9 of U.S. Patent No. 11223098.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited patent claims 1, 2, 3, 9 taken collectively substantially meet the limitations of application method claims 12-16 under an “anticipation analysis” standard of obviousness double patenting.
Claims 1-6, 8-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11223098 in view of Goubau (‘277, cited by applicants’).
As described in a preceding obviousness double patenting rejection, the claims of the cited (‘098) patent substantially meet the cited application claims except for the presence of a horn associated with the transmission medium.
Goubau (‘277) in Fig. 6 exemplarily discloses that a horn section (i.e. 23) associated with a transmission medium (i.e. surface wave conductor 3) would have been a typical feature of a type of launcher structure for coupling surface waves onto the surface wave conductor (3).
Accordingly, it would have been obvious to have added a horn launcher for surface waves, such as exemplarily taught by Goubau to the configuration in the cited claims of the ‘098 patent. Such a modification would have been considered obvious for providing the advantageous benefit of coupling surface waves to a surface wave conductor or transmission medium afforded by the use of a horn launcher, such as exemplarily taught by Goubau, thereby suggesting the obviousness of such a modification.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 19, 20 are allowable over the prior art of record since the closest prior art of record to Vaannucci et al does not disclose a non-transitory machine readable medium having the arrangement of steps as recited in independent claim 17 and the ‘098 patent does not include any claims that include subject matter that would conflict with the subject matter in independent claim 17 under obviousness double patenting.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee